Citation Nr: 1608426	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased compensable disability rating for chronic rhinitis.

2.  Entitlement to an increased disability rating greater than 10 percent for bursitis and impingement syndrome of the left shoulder prior to April 5, 2011.

3.  Entitlement to an increased disability rating greater than 20 percent for bursitis and impingement syndrome of the left shoulder on and after April 5, 2011.

4.  Entitlement to an increased disability rating greater than 10 percent for bursitis and impingement syndrome of the right shoulder prior to April 5, 2011.

5.  Entitlement to an increased disability rating greater than 20 percent for bursitis and impingement syndrome of the right shoulder from April 5, 2011 to October 30, 2014.

6.  Entitlement to an increased disability rating greater than 30 percent for bursitis and impingement syndrome of the right shoulder on and after October 30, 2014.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1983 to April 1987 and from December 1990 to February 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, April 2011, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the April 2011 and November 2014 rating decisions on appeal, the RO granted increased ratings of 20 percent and 30 percent for right shoulder bursitis and impingement syndrome.  It is presumed that the Veteran continues to disagree with all ratings assigned.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In June 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

During the course of the appeal, the Veteran requested hearings with a Decision Review Officer (DRO).  However, he cancelled the first DRO hearing scheduled for him in October 2010, and failed to appear without cause or explanation to a latter DRO hearing scheduled for him in March 2012.  Thus, his DRO hearing requests are considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic rhinitis is productive of greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side, but without polyps.

2.  Prior to October 30, 2014, the Veteran's service-connected non-dominant left shoulder bursitis and impingement syndrome is productive of pain and stiffness, but is not productive of limitation of motion to 25 degrees from the side, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  

3.  On and after October 30, 2014, the Veteran's service-connected non-dominant left shoulder bursitis and impingement syndrome is productive of limitation of motion to 25 degrees from the side based on zero degrees of internal rotation.

4.  Prior to October 30, 2014, the Veteran 's service-connected dominant right shoulder bursitis and impingement syndrome is productive of pain and stiffness, but is not productive of limitation of motion midway between side and shoulder level (i.e., motion limited to 45 degrees), ankylosis, impairment of the humerus, or impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  

5.  On and after October 30, 2014, the Veteran 's service-connected dominant right shoulder bursitis and impingement syndrome is productive of abduction limited to 25 degrees with repeated use over time and zero degrees of internal rotation, but is not productive of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased 10 percent rating, but no greater, for the Veteran's service-connected chronic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2015).  

2.  Prior to October 30, 2014, the criteria are met for a 20 percent rating, but no greater, for the Veteran's service-connected bursitis and impingement syndrome of the left shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5019-5201 (2015).

3.  On and after October 30, 2014, the criteria are met for a 30 percent rating, but no greater, for the Veteran's service-connected bursitis and impingement syndrome of the left shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5019-5201 (2015).

4.  Prior to October 30, 2014, the criteria are met for a 20 percent rating, but no greater, for the Veteran's service-connected bursitis and impingement syndrome of the right shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5019-5201 (2015).

4.  On and after October 30, 2014, the criteria are met for a 40 percent rating, but no greater, for the Veteran's service-connected bursitis and impingement syndrome of the right shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5019-5201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify for the increased rating issues in this case was satisfied by letters sent to the Veteran dated in December 2008, June 2009, and August 2014.  Additionally, the December 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims and also included a copy of the relevant rating criteria for rating the shoulders and chronic rhinitis.  Moreover, the increased rating issues were last adjudicated by the RO in a November 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the increased rating issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, Federal Tricare records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran either failed to appear or cancelled the DRO hearings scheduled for him.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claims being decided herein.  

The last VA examinations rating the severity of the Veteran's service-connected bilateral shoulder and chronic rhinitis disabilities were in October 2014.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the October 2014 VA examinations are fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the medical evidence of record, nor the Veteran's personal statements reveals additional worsening above the higher ratings being granted here.  The Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, new VA examinations to rate the severity of the Veteran's bilateral shoulder and chronic rhinitis disabilities are not warranted.  

With regard to the previous June 2014 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO secured additional VA treatment records and afforded the Veteran several VA examinations to rate the current extent and severity of his service-connected bilateral shoulder and chronic rhinitis disabilities.  As such, the RO has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.   

II.  Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, nonetheless, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the present case, the RO has already staged the Veteran's right shoulder and left shoulder increased rating claims during the course of the appeal.  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  In this case, the Veteran filed his increased rating claim for his bilateral shoulder and chronic rhinitis disabilities in December 2008.  Thus, the relevant temporal focus for the disabilities in question dates back to December 2007.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

      A.  Chronic Rhinitis

The Veteran's chronic rhinitis disability has been assigned a zero percent (noncompensable) disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (allergic rhinitis).  This rating has been in effect since March 1, 2007.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

At the outset, the Board notes the Veteran is also service-connected at zero percent for residuals of a recurrent traumatic septal deviation and septoplasty under Diagnostic Code 6502 (deviation of the nasal septum).  See 38 C.F.R. § 4.97.  This issue is not on appeal before the Board at this time.

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.  

The Veteran filed an increased rating claim in December 2008.  The Veteran contends that his service-connected chronic rhinitis is more severe than is contemplated by the currently assigned 0 percent rating.  The Veteran states he cannot breathe through his nose most of the time, and that he has to take Flonase nasal spray and Allegra to alleviate his symptoms.  He asserts he frequently has blockage of his nasal passages.  See August 2009 notice of disagreement (NOD); December 2008 Veteran's statement.  

The evidence of record is consistent with a higher 10 percent rating, but no greater, for the service-connected chronic rhinitis.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the Veteran submitted the above competent and credible lay statements regarding frequent nasal blockage.  In addition, a January 2009 VA examiner noted there was interference with breathing through the nose, specifically in the recumbent posture.  The November 2010 VA examiner documented perennial nasal allergies, for which the Veteran uses Flonase nasal spray.  He also has frequent sneezing.  The VA examiner diagnosed allergic rhinitis, with intermittent left nasal valve collapse.  The April 2011 VA examiner reported the Veteran's history of year round allergies for which he uses Flonase and Allegra.  The Veteran stated to the VA examiner he has interference breathing through the nose on the left nasal passage.  The VA examiner observed left nasal air flow obstruction of 25 percent.  The VA examiner reflected that turbinates on the left are moderately congested.  Private outpatient clinic notes dated in January 2012 document the Veteran reporting sinus blockage and drainage.  It was noted he uses Flonase and Allegra every day.  VA treatment records dated from 2008 to 2015 also mention that he takes these medications daily for his chronic rhinitis.  Finally, the October 2014 VA examiner discussed the Veteran's report of difficulty with nasal breathing, the left side worse than the right.  The Veteran was noted to have nasal congestion, and dry and itchy nose.  This evidence is supportive of a higher 10 percent rating. 

In this regard, the evidence of record does not technically demonstrate fifty percent obstruction of nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97.  However, the evidence of record confirms that the Veteran takes Flonase and Allegra daily in order to control this nasal blockage.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  Thus, because the Veteran requires constant medication to control his nasal stuffiness and blockage, the Board finds his symptoms more closely approximate to the criteria for an evaluation of 10 percent.  

Regardless, the evidence does not support a rating beyond a 10 percent level for the Veteran's chronic rhinitis under Diagnostic Code 6522.  38 C.F.R. § 4.7.  Both the lay and medical evidence of record do not indicate the presence of nasal polyps.  VA examiners in January 2009, November 2010, April 2011, and October 2014 did not observe any nasal polyps.  VA treatment records and private treatment records dated from 2008 to 2015 are negative for any indication of nasal polyps.  There is no lay allegation of nasal polyps from the Veteran.  Thus, a higher 30 rating is not warranted under Diagnostic Code 6522 on this basis. 

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In this vein, the Board has also considered whether a rating is warranted for sinusitis under Diagnostic Codes 6510-6514.  See 38 C.F.R. § 4.97.  However, although there is some scattered evidence of record mentioning sinusitis, there is no indication sinusitis was detected by x-ray, as required by the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The January 2009 VA examiner, April 2011 VA examiner, and October 2014 VA examiners did not diagnose chronic sinusitis.  In fact, October 2014 x-rays of the sinuses were normal - no sinusitis was detected according to the VA examiner.  Moreover, the Veteran was never service-connected for sinusitis.  Therefore, the sinusitis Diagnostic Codes 6510-6514 will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the evidence supports an increased disability rating of 10 percent, but no higher, for chronic rhinitis.  38 C.F.R. § 4.3; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	B.  Left Shoulder Disability Prior to October 30, 2014

The Veteran's bursitis and impingement syndrome of the left shoulder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201 (bursitis with limitation of arm motion).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

From March 1, 2007 to April 5, 2011, the Veteran's left shoulder disability is rated as 10 percent disabling.  On and after April 5, 2011, the Veteran's left shoulder disability is rated as 20 percent disabling.  

VA examiners have noted that the Veteran is ambidextrous.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Therefore, the Veteran's service-connected left shoulder is clearly on the minor, i.e., non-dominant side, as his right shoulder has worse limitation of motion and pain than the left shoulder.  See 38 C.F.R. § 4.69. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5019 for bursitis, bursitis will be rated under limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, when rating for limitation of shoulder motion, for a minor (non-dominant) joint, a minimum 20 percent rating is warranted for motion limited to midway between side and shoulder level or for motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees).  A maximum 30 percent rating is warranted for motion limited to 25 degrees from the side for a minor (non-dominant) joint.  A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 as that code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a minor (non-dominant) shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Upon review of the evidence, prior to October 30, 2014, the evidence of record is consistent with a higher 20 percent rating, but no greater, for the service-connected left shoulder.  38 C.F.R. § 4.7.  In this regard, VA treatment records and private treatment records dated from 2007 to 2015, as well as VA examinations dated in January 2009, November 2010, and April 2011, reveal left shoulder pain, stiffness, limitation of motion, and other functional loss factors.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  In this case, there is credible medical and lay evidence of left shoulder pain, stiffness, limitation of motion, and other functional loss factors throughout the appeal period.  The minimum compensable rating under the limitation of motion code pertaining to the affected left shoulder joint is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, a 20 percent rating is warranted for the Veteran's left shoulder throughout the entire appeal period under Diagnostic Code 5201, 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.

However, throughout the entire appeal period, the Veteran is not entitled to an increased evaluation in excess of 20 percent for the left shoulder.  See 38 C.F.R. § 4.7.  Specifically, even with consideration of functional loss, the evidence of record does not reveal motion limited to 25 degrees from the side for the minor (non-dominant) left shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Range of motion findings for the left shoulder, although limited, do not demonstrate motion limited to 25 degrees from the side.  

Specifically, in a December 2008 private medical report, the Veteran reported his left shoulder was stiff and painful, especially in the mornings.  He exhibited decreased range of motion with abduction and internal rotation limited by pain and stiffness.  Actual limitation of motion in degrees was not provided by the medical provider.  Inflammatory arthritis was assessed.  

At a January 2009 VA examination, the Veteran reported stiffness of the left shoulder in the mornings as well as with any short-term activity.  There is early onset fatigue and flare-ups.  The Veteran reported difficulty picking up his children or participating in recreations activities with them.  He misses one week of work a year due to the shoulders.  Tenderness and guarding of movement was present.  Upon objective range of motion testing, the Veteran exhibited left shoulder forward flexion to 140 degrees, abduction to 115 degrees, external an internal rotation to 30 degrees, with pain at the end ranges in all directions.  There was no additional limitation of motion upon repetition x 3.  There was no ankylosis.  The diagnosis was left shoulder moderate impingement syndrome.  

In a January 2009 private medical report from, the Veteran reported pain and stiffness in the left shoulder.  He exhibited painful limitation to adduction beyond 90 degrees.  There was no instability or laxity.  Tenderness and a positive impingement sign were elicited.  He was given injections.  The diagnosis was left shoulder rotator cuff tendonitis and tenopathy.  

At a November 2010 VA examination, the Veteran reported his cortisone injections did not help his left shoulder.  He takes Motrin among other prescriptions.  He reported left shoulder pain.  The diagnosis was left shoulder bursitis with impingement syndrome.  There were significant effects on the Veteran's occupation including problems with lifting and carrying.  There were no recurrent shoulder dislocations.  Upon objective range of motion testing, the Veteran exhibited left shoulder forward flexion to 100 degrees, abduction to 100 degrees, external rotation to 70 degrees, and internal rotation to 80 degrees.  There was no objective evidence of pain on motion, or pain following repetitive motion, or additional limitations after three repetitions of range of motion.  There was no ankylosis.  The examiner added that the Veteran's subjective complaints far outweigh the objective findings as the decreased range of motion did not represent the findings upon examination and X-rays.  

At an April 2011 VA examination, the Veteran reported his left shoulder hurt constantly, there was intense pain when lifting, and he must avoid strenuous tasks.  He denied swelling, locking, giving way, or instability.  However, the Veteran stated he had lack of endurance.  There was no effect on his occupation.  He can hold objects between 10 to 20 pounds by using both arms carefully.  He cannot engage in overhead activities, sports, or playing ball with his kids.  Upon objective range of motion testing, the Veteran exhibited left shoulder forward flexion to 80 degrees, abduction to 80 degrees, external rotation to 0 degrees, and internal rotation to 90 degrees.  There was pain at the end of forward flexion, abduction, and external rotation.  There was mild tenderness over the AC joint.  Repetitive abductions did not decrease his range of motion or function.  There was no swelling, no redness, no guarding, no abnormal movement, and normal strength and musculature and stability.  The diagnosis was left shoulder bursitis with impingement syndrome.  
  
In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain and other functional loss factors in the left shoulder discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating 25 degrees from the side for flexion or abduction for the left shoulder.  Although external rotation was to zero degrees, this indicates that he could no perform any such movement.  But external rotation begins at 90 degrees, and thus his arm is not limited to 25 degrees to the side, as indicated by the findings of internal rotation to 90 degrees.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the left shoulder.

In addition, prior to October 30, 2014, the medical and lay evidence of record reveals no malunion or nonunion or dislocation of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional or separate ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  In particular, the January 2009 and November 2010 VA examiners assessed there was no ankylosis.  Private x-rays dated in January 2009 showed no malalignments in the left shoulder.  The November 2010 and April 2014 VA examiners observed no dislocations.  The April 2014 VA examiner indicated there was no impairment of the humerus and no flail shoulder.  Consequently, the Board concludes that Diagnostic Code 5019-5201 most appropriately reflects the Veteran's service-connected bursitis and impingement syndrome of the left shoulder.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, prior to October 30, 2014, the Board finds that the evidence supports an increased disability rating of 20 percent, but no higher, for a left shoulder disabilty.  38 C.F.R. § 4.3; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	C.  Left Shoulder Disability On and After October 30, 2014

Upon review of the evidence, on and after October 30, 2014, the evidence of record is consistent with a higher 30 percent rating, but no greater, for the service-connected left shoulder.  38 C.F.R. § 4.7.  In this regard, at an October 30, 2014 VA examination, the diagnosis was left shoulder impingement syndrome, adhesive capsulitis, and residuals of clavicle fracture from a post-service 2013 bicycle injury.  The Veteran reported left shoulder popping.  He takes Tylenol with a heating pad and Tramadol as needed.  He had cortisone injections in 2013.  He is unable to bowl or swing a bat.  He avoids overhead casting when fishing.  He is independent in daily activities.  The VA examiner conducted range of motion testing.  After extensive testing, the VA examiner assessed that pain and weakness in the left shoulder significantly limits the Veteran's functional ability with repeated use over time.  Specifically, for the left shoulder, with repeated use, the Veteran would exhibit left shoulder forward flexion from 55 to 65 degrees, abduction from 45 to 50 degrees, external rotation to 0 degrees, and internal rotation to 0 degrees.  Upon testing, left shoulder strength was normal.  There was no muscle atrophy.  There was no instability or dislocation.  There was no crepitus.  Tenderness of the left AC joint was noted.  The VA examiner was unable to perform left shoulder rotator cuff testing.  X-rays did not show left shoulder arthritis.  The Veteran has not missed work in the last 12 months due to his shoulders.  He has to be accommodated by his employer when lifting over 25 pounds.  Under Diagnostic Code 5201, limitation of motion to 25 degrees from the side is indicative of a higher 30 percent rating for the major, non-dominant arm.  See 38 C.F.R. § 4.71a.  This is evidenced by the lack of internal rotation.  The findings of zero degrees stand in contrast to the findings in the last VA examination of 90 degrees, indicating that no such movement was possible.  Accordingly, the Veteran's arm is limited to within 25 degrees from his side.  See 38 C.F.R. § 4.71a, Plate I.  Thus, when considering the factors of pain and other functional loss, a 30 percent rating is warranted for the left shoulder on and after October 30, 2014.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

The Board emphasizes that 30 percent is the maximum rating available under Diagnostic Code 5201 for limitation of left arm motion.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). As such, the veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.  On and after October 30, 2014, for the left shoulder, the medical and lay evidence of record reveals no evidence of malunion or nonunion or dislocation of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted for the left shoulder on and after October 30, 2014.  Consequently, the Board concludes that Diagnostic Code 5019-5201 most appropriately reflects the Veteran's service-connected bursitis and impingement syndrome of the left shoulder.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, on and after October 30, 2014, the Board finds that the evidence supports an increased disability rating of 30 percent, but no higher, for a left shoulder disabilty.  38 C.F.R. § 4.3; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	D.  Right Shoulder Disability Prior to October 30, 2014

The Veteran's bursitis and impingement syndrome of the right shoulder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201 (bursitis with limitation of arm motion).   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

From March 1, 2007 to April 5, 2011, the Veteran's right shoulder disability is rated as 10 percent disabling.  From April 5, 2011 to October 30, 2014, the Veteran's right shoulder disability is rated as 20 percent disabling.  On and after October 30, 2014, the Veteran's right shoulder disability is rated as 30 percent disabling.  

At the outset, VA examiners have noted that the Veteran is ambidextrous.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Therefore, the Veteran's service-connected right shoulder is clearly on the major, i.e., dominant side, as his right shoulder has worse limitation of motion and pain than the left shoulder.  See 38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, for a major (dominant) joint, a minimum 20 percent rating is warranted for limitation of motion at the shoulder level (i.e., motion limited to 90 degrees).  A higher 30 percent rating requires motion limited to midway between the side and shoulder level (i.e., motion limited from 45 to 90 degrees).  Finally, a maximum 40 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Upon review of the evidence, prior to October 30, 2014, the evidence of record is consistent with a higher 20 percent rating, but no greater, for the service-connected right shoulder.  38 C.F.R. § 4.7.  In this regard, VA treatment records and private treatment records dated from 2007 to 2014, as well as VA examinations dated in January 2009, November 2010, and April 2011, reveal right shoulder pain, stiffness, limitation of motion, and other functional loss factors.  On this point, joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, 27 Vet. App. at 424-30.  In this case, there is credible medical and lay evidence of right shoulder pain, stiffness, limitation of motion, and other functional loss factors prior to October 30, 2014.  The minimum compensable rating under the limitation of motion code pertaining to the affected right shoulder joint is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, prior to October 30, 2014, a 20 percent rating is warranted for the Veteran's right shoulder under Diagnostic Code 5201, pursuant to 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, and Petitti, 27 Vet. App. at 424-30.

However, prior to October 30, 2014, the Veteran is not entitled to an increased evaluation in excess of 20 percent for the right shoulder.  See 38 C.F.R. § 4.7.  Specifically, even with consideration of functional loss, the evidence of record does not reveal motion limited midway between side and shoulder level (i.e., motion limited to 45 degrees) for the major (dominant) right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Range of motion findings for the right shoulder (forward elevation / flexion and abduction), although limited, do no demonstrate motion limited to 45 degrees.  

Specifically, in a December 2008 private medical report, the Veteran reported his right shoulder was stiff and painful, especially in the mornings.  He exhibited decreased range of motion with abduction and internal rotation limited by pain and stiffness.  Actual limitation of motion in degrees was not provided by the medical provider.  Inflammatory arthritis was assessed.  

At a January 2009 VA examination, the Veteran reported stiffness of the right shoulder in the mornings as well as with any short-term activity.  There is early onset fatigue as well.  Flare-ups occur.  The Veteran reported difficulty picking up his children or participating in recreations activities with them.  He was not diagnosed with inflammatory arthritis of the right shoulder.  He misses one week of work a year due to the shoulders.  Tenderness and guarding of movement was present.  Upon objective range of motion testing, the Veteran exhibited right shoulder forward flexion to 140 degrees, abduction to 115 degrees, external and internal rotation to 30 degrees, with pain at the end ranges in all directions.  There was no additional limitation of motion upon repetition x 3.  There was no ankylosis.  The diagnosis was right shoulder moderate impingement syndrome.  

In a January 2009 private medical report, the Veteran reported pain and stiffness in the right shoulder.  He exhibited painful limitation to adduction beyond 90 degrees.  There was no instability or laxity.  Tenderness was elicited.  He was given injections.  The diagnosis was right shoulder rotator cuff tendonitis and tenopathy.  

At a November 2010 VA examination, the Veteran reported his cortisone injections did not help his right shoulder.  He takes Motrin among other prescriptions.  He reported right shoulder pain.  The diagnosis was right shoulder impingement syndrome.  There were significant effects on the Veteran's occupation including problems with lifting and carrying.  There were no recurrent shoulder dislocations.  Upon objective range of motion testing, the Veteran exhibited right shoulder forward flexion to 100 degrees, abduction to 100 degrees, external rotation to 70 degrees, and internal rotation to 80 degrees.  There was no objective evidence of pain on motion, or pain following repetitive motion, or additional limitations after three repetitions of range of motion.  There was no ankylosis.  The VA examiner added that the Veteran's subjective complaints far outweighs the objective findings as the decreased range of motion did not represent the findings upon examination and X-rays.  

At an April 2011 VA examination, the Veteran reported his right shoulder hurt constantly, there was intense pain when lifting, and he must avoid strenuous tasks.  He denied swelling, locking, giving way, or instability.  However, the Veteran stated he had lack of endurance.  There was no effect on his occupation.  He can hold objects between 10 to 20 pounds by using both arms carefully.  He cannot engage in overhead activities, sports, or playing ball with his kids.  Upon objective range of motion testing, the Veteran exhibited right shoulder forward flexion to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 90 degrees.  There was pain at the end of forward flexion, abduction, and external rotation.  There was mild tenderness over the AC joint.  Repetitive abductions did not decrease his range of motion or function.  There was no swelling, no redness, no guarding, no abnormal movement, and normal strength and musculature and stability.  The diagnosis was right shoulder bursitis with impingement syndrome.  

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain and other functional loss factors in the right shoulder discussed above, prior to October 30, 2014, the evidence does not show that there is functional loss more nearly approximating motion limited to 45 degrees for flexion or abduction for the right shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the right shoulder.

In addition, prior to October 30, 2014, for the right shoulder, the medical and lay evidence of record reveals no evidence of malunion or nonunion or dislocation of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  In particular, the January 2009 and November 2010 VA examiners assessed there was no ankylosis.  Private x-rays dated in January 2009 showed no malalignments in the right shoulder.  The November 2010 VA examiner observed no dislocations.  There was no evidence of impairment of the humerus and or a right flail shoulder.  Consequently, the Board concludes that Diagnostic Code 5019-5201 most appropriately reflects the Veteran's service-connected bursitis and impingement syndrome of the right shoulder.  See Butts, 5 Vet. App. 532.

Accordingly, prior to October 30, 2014, the Board finds that the evidence supports an increased disability rating of 20 percent, but no higher, for a right shoulder disabilty.  38 C.F.R. § 4.3; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

E.  Right Shoulder Disability On and After October 30, 2014

On and after October 30, 2014, the Veteran's right shoulder disability is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201 (bursitis with limitation of arm motion).   

Upon review of the evidence, on and after October 30, 2014, the evidence of record is consistent with a higher 40 percent rating, but no greater, for the service-connected right shoulder.  38 C.F.R. § 4.7.  In this regard, after extensive testing, the October 2014 VA examiner assessed that pain and weakness in the right shoulder would significantly limit the Veteran's functional ability with repeated use over time.  Specifically, for the right shoulder, according to the VA examiner, when considering repeated use over time, the Veteran would exhibit right shoulder forward flexion from 45 to 60 degrees, abduction from 25 to 30 degrees, external rotation to 0 degrees, and internal rotation to 0 degrees.  Significantly, the VA examiner assessed that right shoulder abduction would be limited to 25 degrees with repeated use over time.  Internal rotation was to zero degrees, which indicates no such motion is possible.  Under Diagnostic Code 5201, limitation of motion to 25 degrees from the side is indicative of a higher 40 percent rating for the major, dominant arm.  See 38 C.F.R. § 4.71a.  Thus, when considering the factors of pain and other functional loss, a 40 percent rating is warranted for the right shoulder on and after October 30, 2014.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

The Board emphasizes that 40 percent is the maximum rating available under Diagnostic Code 5201 for limitation of right arm motion.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). As such, the veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.  On and after October 30, 2014, for the right shoulder, the medical and lay evidence of record reveals no evidence of malunion or nonunion or dislocation of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted for the right shoulder on and after October 30, 2014.  Consequently, the Board concludes that Diagnostic Code 5019-5201 most appropriately reflects the Veteran's service-connected bursitis and impingement syndrome of the right shoulder.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, on and after October 30, 2014, the Board finds that the evidence supports an increased disability rating of 40 percent, but no higher, for a right shoulder disabilty.  38 C.F.R. § 4.3.  

      E.  Extraschedular Rating 

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's chronic rhinitis and bilateral shoulder disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities on appeal are inadequate.  The Veteran's symptoms related to chronic rhinitis include such nasal congestion and sneezing and nasal polyps.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 6522.  All of these symptoms are covered by the rating criteria.  The Veteran's reported bilateral shoulder symptoms include pain, limitation of motion, stiffness, and functional loss.  But loss of range of motion, pain, weakness, fatigability, and other forms of functional loss are all considered within the diagnostic criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptoms.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the chronic rhinitis and bilateral shoulder disabilities are inadequate.

Thus, since the Veteran's disability picture for his service-connected chronic rhinitis and bilateral shoulder disabilities on an individual basis is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  

In any event, even if the schedular evaluations did not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the evidence does not show that these related factors are present.  The Veteran works as a computer specialist.  For the chronic rhinitis, the November 2010 VA examiner assessed this disability had no significant effects on his employment.  He has not missed any time from work due to this disability.  The October 2014 VA examiner stated the Veteran had to leave work early 10-15 times in the last year due to nasal symptoms, but has not missed any full days from work.  He does not require any special accommodations due to his nasal problems.  For the shoulders, the January 2009 VA examiner noted the Veteran missed one week of work due to his shoulders.  The November 2010 VA examiner stated the Veteran had not missed any time from work in the past year, although he does have problems lifting and carrying at work.  The October 2014 VA examiner indicated the Veteran missed one week of work in the past year because of his shoulders.  He is accommodated by his employer with no heavy lifting.  Even though his chronic rhinitis and bilateral shoulder disabilities have caused some interference with his employment, it does not rise to the level of marked interference with employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).

In addition, the evidence does not show other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected chronic rhinitis and bilateral shoulder disabilities, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his chronic rhinitis and bilateral shoulder disabilities has been on an outpatient basis, and he has not been frequently hospitalized due to these disabilities.  

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is service-connected for PTSD, tinnitus, hearing loss, a left foot strain, bilateral plantar fasciitis, a thoracolumbar strain, a bilateral thumb disorder, a right leg disorder, a left knee disorder, an inguinal hernia repair, and a septal deviation.  However, at present, these disabilities are not on appeal.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected chronic rhinitis and bilateral shoulder disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

ORDER

A 10 percent disability rating for chronic rhinitis is granted, subject to the laws and regulations governing the payment of VA compensation. 

Prior to October 30, 2014, a 20 percent disability rating for bursitis and impingement syndrome of the left shoulder is granted, subject to the laws and regulations governing the payment of VA compensation.

On and after October 30, 2014, a 30 percent disability rating for bursitis and impingement syndrome of the left shoulder is granted, subject to the laws and regulations governing the payment of VA compensation.

Prior to October 30, 2014, a 20 percent disability rating for bursitis and impingement syndrome of the right shoulder is granted, subject to the laws and regulations governing the payment of VA compensation.

On and after October 30, 2014, a 40 percent disability rating for bursitis and impingement syndrome of the right shoulder is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


